IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,353-01


                            IN RE TERRY LEE PIASECKI, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
              CAUSE NO. 11-03-02382-CR IN THE 284TH DISTRICT COURT
                         FROM MONTGOMERY COUNTY


        Per curiam.

                                              ORDER


        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the 284th District Court of Montgomery County challenging cause number 11-03-

02382-CR on August 23, 2013. The trial court entered an order designating issues in that cause on

October 10, 2013. This application has not yet been forwarded to this Court.

        Respondent, the Judge of the 284th District Court of Montgomery County, shall file a

response with this Court by having the District Clerk submit the record on such habeas corpus

application. In the alternative, Respondent may resolve the issues set out in the order designating
                                                                                               2

issues and then have the District Clerk submit the record on such application. In either case,

Respondent’s answer shall be submitted within 30 days of the date of this order. This application

for leave to file a writ of mandamus will be held in abeyance until Respondent has submitted a

response.



Filed: November 19, 2014
Do not publish